Order and judgment (one paper), Supreme Court, New York County (Lewis Friedman, J.), entered February 10,1994, which granted defendant’s motion for summary judgment, declaring that defendant has no obligation to defend or indemnify plaintiff and his wife in a certain pending action, unanimously affirmed, without costs.
The underlying complaint makes clear that plaintiff and his wife were being sued in connection with business dealings with family members that had nothing to do with the fact that plaintiff is an attorney, and no facts extrinsic to that com*123plaint adduced by plaintiff, such as his having acted in the past as an attorney for the family member who was suing him, show any reasonable possibility that the claims made in the underlying action fell within plaintiffs attorney malpractice policy (see, Lionell Freedman, Inc. v Glens Falls Ins. Co., 27 NY2d 364, 368; Fitzpatrick v American Honda Motor Co., 78 NY2d 61, 65-66). Concur—Kupferman, J. P., Ross, Asch, Nardelli and Tom, JJ.